Citation Nr: 1636868	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  13-09 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a lower back injury/condition.

3.  Entitlement to an initial compensable disability rating for status post repair of left thumb laceration.

4.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

5.  Entitlement to an initial disability rating in excess of 20 percent for chronic right ankle strain.

6.  Whether the Veteran is competent to handle funds disbursed by the Department of Veterans Affairs.

[The issue of whether the payment of attorney fees to LaVan & Neidenberg is correct will be addressed in a separate decision.]

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from September 2003 to March 2007. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case is currently under the jurisdiction of the VA RO in Phoenix, Arizona.


FINDING OF FACT

Prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw his appeals for increased ratings for the right ankle, tinnitus, and left thumb, service connection for flat feet and the low back, and the finding of incompetency.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the issues of increased ratings for the right ankle, tinnitus, and the left thumb, service connection for flat feet and the low back, and the finding of incompetency by the Veteran have been met and the appeals are withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  

The Veteran perfected his appeal of the August 2010 initial evaluations granted for the right ankle, tinnitus, and left thumb, the August 2010 denials of service connection for flat feet and the low back, and the April 2011 finding that the Veteran was not competent to handle funds.  A June 2016 Report of Contact indicated that the Veteran called to say he was withdrawing all of his pending appeals.  His withdrawal was effective immediately upon receipt by VA.  38 C.F.R. § 20.204(b)(3) (2015).  Thus, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the claim of entitlement to increased ratings for the right ankle, tinnitus, or the left thumb, service connection for flat feet or the low back, or a finding of competency.  They are dismissed.

	(CONTINUED ON NEXT PAGE)









ORDER

The appeals of the initial evaluations assigned for the right ankle, tinnitus, and the left thumb are dismissed.

The appeals of entitlement to service connection for flat feet and a low back disability are dismissed.

The appeal of the finding of incompetency is dismissed.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


